Exhibit 10.2

 

STOCK PURCHASE AGREEMENT

 

STOCK PURCHASE AGREEMENT (this “Agreement”) made as of this     th day of
November, 2009 among Prospect Acquisition Corp., a Delaware corporation (“Buyer”
or “Prospect”), the signatory on the execution page hereof (“Seller”) and solely
for the purposes of Sections 3(d), 6 and 7(a) hereof, David A. Minella
(“Minella”), LLM Structured Equity Fund L.P. (“LLM Structured Equity”) and LLM
Investors L.P. (“LLM Investors” and together with Minella and LLM Structured
Equity, the “Insiders”).

 

WHEREAS, Buyer was organized for the purpose of acquiring, through a merger,
capital stock exchange, asset acquisition or other similar business combination,
an operating business in the financial services industry (“Business
Combination”); and

 

WHEREAS, Buyer consummated an initial public offering in November 2007 (“IPO”)
in connection with which it raised gross proceeds of approximately $250 million,
a significant portion of which was placed in a trust account (the “Trust
Account”) maintained by Continental Stock Transfer and Trust Company
(“Continental”) pending the consummation of a Business Combination, or the
dissolution and liquidation of Buyer in the event it is unable to consummate a
Business Combination on or prior to November 14, 2009; and

 

WHEREAS, Prospect has entered into that certain Agreement and Plan of Merger,
dated September 8, 2009, among Prospect, KW Merger Sub Corp., Prospect’s
wholly-owned subsidiary formed for the purpose of consummating the merger
(“Merger Sub”), and Kennedy-Wilson, Inc. (“Kennedy-Wilson”), as amended, which,
among other things, provides for the merger of Merger Sub with and into
Kennedy-Wilson, with Kennedy-Wilson continuing as the surviving corporation and
becoming a direct wholly-owned subsidiary of Prospect (the “Merger”); and

 

WHEREAS, the approval of the Merger is contingent upon, among other things, the
affirmative vote of holders of a majority of the outstanding common shares of
Prospect which are present and entitled to vote at the special meeting called to
approve the Merger; and

 

WHEREAS, pursuant to certain provisions in Buyer’s certificate of incorporation,
a holder of shares of Buyer’s common stock issued in the IPO may, if it votes
against the Merger, demand that Buyer convert such common shares into cash
(“Conversion Rights”); and

 

WHEREAS, the Merger cannot be consummated if holders of 30% or more of Prospect
common stock issued in the IPO exercise their Conversion Rights; and

 

WHEREAS, Seller has agreed to sell to Buyer and Buyer has agreed to purchase
from Seller the common shares set forth on the execution page of this Agreement
(“Shares”) for the purchase price per share set forth therein (“Purchase Price
Per Share”) and for the aggregate purchase price set forth therein (“Aggregate
Purchase Price”) plus the fees set forth therein (the “Fees”).

 

NOW, THEREFORE, for and in consideration of the mutual covenants hereinafter set
forth and other good and valuable consideration, the sufficiency of which is
hereby acknowledged, the parties hereby agree as follows:

 


1.             PURCHASE.  SELLER HEREBY AGREES TO SELL TO BUYER AND BUYER HEREBY
AGREES TO (I) PURCHASE FROM SELLER AT THE CLOSING (AS DEFINED IN SECTION 3(C))
THE SHARES AT THE PURCHASE PRICE PER SHARE, FOR THE AGGREGATE PURCHASE PRICE AND
(II) PAY THE FEES TO SELLER AT THE CLOSING.

 

--------------------------------------------------------------------------------


 


2.             AGREEMENT NOT TO CONVERT.  IN FURTHER CONSIDERATION OF THE
AGGREGATE PURCHASE PRICE AND THE FEES, PROVIDED THAT THE REPRESENTATIONS AND
WARRANTIES MADE BY BUYER IN SECTION 5 HEREOF ARE TRUE AND CORRECT ON THE DATE OF
THE STOCKHOLDER MEETING IN CONNECTION WITH THE APPROVAL OF THE MERGER WITH THE
SAME EFFECT AS THOUGH MADE ON SUCH DATE AND BUYER HAS COMPLIED IN ALL MATERIAL
RESPECTS WITH ITS OBLIGATIONS SET FORTH IN THIS AGREEMENT THROUGH SUCH DATE,
SELLER HEREBY AGREES IT HAS NOT AND WILL NOT EXERCISE ITS CONVERSION RIGHTS OR,
IF IT HAS ALREADY EXERCISED ITS CONVERSION RIGHTS, IT HEREBY WITHDRAWS AND
REVOKES SUCH EXERCISE AND WILL EXECUTE ALL NECESSARY DOCUMENTS AND TAKE ALL
ACTIONS REQUIRED IN FURTHERANCE OF SUCH REVOCATION.


 


3.             CLOSING MATTERS.


 

(A)           WITHIN ONE BUSINESS DAY OF THE DATE OF THIS AGREEMENT, BUYER SHALL
SEND THE NOTICE ATTACHED AS ANNEX 1 HERETO TO CONTINENTAL.

 

(B)           PRIOR TO THE CLOSING, SELLER SHALL DELIVER OR CAUSE TO BE
DELIVERED TO BUYER APPROPRIATE INSTRUCTIONS FOR BOOK ENTRY TRANSFERS OF
OWNERSHIP OF THE SHARES FROM SELLER TO BUYER.

 

(C)           THE CLOSING OF THE PURCHASE AND SALE OF THE SHARES (“CLOSING”)
WILL OCCUR ON THE DATE ON WHICH BUYER’S TRUST ACCOUNT IS LIQUIDATED IN
CONNECTION WITH THE CONSUMMATION OF THE MERGER, WHICH CONSUMMATION SHALL OCCUR
NO LATER THAN 11:59 P.M. EASTERN STANDARD TIME ON THE SEVENTH DAY FOLLOWING THE
CONSUMMATION OF THE MERGER (THE “CLOSING DATE”).  AT THE CLOSING, BUYER SHALL
PAY SELLER THE AGGREGATE PURCHASE PRICE AND THE FEES BY WIRE TRANSFER FROM
PROSPECT’S TRUST ACCOUNT OF IMMEDIATELY AVAILABLE FUNDS IN ACCORDANCE WITH THE
IRREVOCABLE INSTRUCTIONS ATTACHED AS ANNEX I HERETO TO AN ACCOUNT SPECIFIED BY
SELLER AND SELLER SHALL DELIVER THE SHARES TO BUYER ELECTRONICALLY USING THE
DEPOSITORY TRUST COMPANY’S DWAC (DEPOSIT/WITHDRAWAL AT CUSTODIAN) SYSTEM TO AN
ACCOUNT SPECIFIED BY BUYER.  IT SHALL BE A CONDITION TO THE OBLIGATION OF BUYER
ON THE ONE HAND AND SELLER ON THE OTHER HAND, TO CONSUMMATE THE TRANSFER OF THE
SHARES CONTEMPLATED HEREUNDER THAT THE OTHER PARTY’S REPRESENTATIONS AND
WARRANTIES ARE TRUE AND CORRECT ON THE CLOSING DATE WITH THE SAME EFFECT AS
THOUGH MADE ON SUCH DATE, UNLESS WAIVED IN WRITING BY THE PARTY TO WHOM SUCH
REPRESENTATIONS AND WARRANTIES ARE MADE.

 

(D)           IN THE EVENT THAT THE MERGER IS NOT CONSUMMATED BY 11:59 P.M.
EASTERN STANDARD ON NOVEMBER 14, 2009 AND BUYER HAS NOT DISSOLVED AND LIQUIDATED
ITS ASSETS AND PAID SELLER THE LIQUIDATION VALUE OF ITS SHARES BY NOVEMBER 20,
2009, THEN BUYER SHALL PAY TO SELLER IN IMMEDIATELY AVAILABLE FUNDS, UNTIL BUYER
LIQUIDATES AND DISTRIBUTES ITS ASSETS TO ITS STOCKHOLDERS, AN AMOUNT EQUAL TO
THE LESSER OF (I) 4.0% OF THE PURCHASE PRICE PER SHARE PER MONTH (PRO-RATED ON A
DAILY BASIS BASED ON THE DATE WHEN PAYMENT IS REQUIRED AND THE DATE SUCH PAYMENT
IS MADE) OR (II) THE HIGHEST LAWFUL RATE, FOR EACH SHARE HELD BY SELLER FROM THE
DATE SUCH PAYMENT WAS REQUIRED TO BE MADE THROUGH THE DATE SUCH PAYMENT IS
ACTUALLY MADE.  BUYER AGREES TO PROMPTLY DISSOLVE AND LIQUIDATE AND DISTRIBUTE
ITS ASSETS IN ACCORDANCE WITH DELAWARE LAW IF THE MERGER IS NOT CONSUMMATED BY
11:59 P.M. EASTERN STANDARD TIME ON NOVEMBER 14, 2009.

 

(E)           IN THE EVENT THAT THE MERGER IS CONSUMMATED AND SELLER HAS NOT
RECEIVED THE AGGREGATE PURCHASE PRICE AND THE FEES BY NOVEMBER 20, 2009, THEN
BUYER SHALL PAY TO SELLER IN IMMEDIATELY AVAILABLE FUNDS AN AMOUNT EQUAL TO THE
LESSER OF (I) 4.0% OF THE PURCHASE PRICE PER SHARE PER MONTH (PRO-RATED ON A
DAILY BASIS BASED ON THE DATE WHEN PAYMENT IS REQUIRED AND THE DATE SUCH PAYMENT
IS MADE) OR (II) THE HIGHEST LAWFUL RATE, FOR EACH SHARE HELD BY SELLER FROM THE
DATE SUCH PAYMENT WAS REQUIRED TO BE MADE THROUGH THE DATE SUCH PAYMENT IS
ACTUALLY MADE.

 

2

--------------------------------------------------------------------------------


 


4.             REPRESENTATIONS AND WARRANTIES OF THE SELLER.  SELLER MAKES THE
FOLLOWING REPRESENTATIONS AND WARRANTIES TO AND FOR THE BENEFIT OF BUYER ON THE
DATE HEREOF AND ON THE CLOSING.


 

(A)           SOPHISTICATED SELLER.  SELLER IS SOPHISTICATED IN FINANCIAL
MATTERS AND IS ABLE TO EVALUATE THE RISKS AND BENEFITS ATTENDANT TO THE SALE OF
SHARES TO BUYER.

 

(B)           INDEPENDENT INVESTIGATION.  SELLER, IN MAKING THE DECISION TO SELL
THE SHARES TO BUYER, HAS NOT RELIED UPON ANY ORAL OR WRITTEN REPRESENTATIONS OR
ASSURANCES FROM BUYER OR ANY OF ITS OFFICERS, DIRECTORS OR EMPLOYEES OR ANY
OTHER REPRESENTATIVES OR AGENTS OF BUYER, EXCEPT AS ARE CONTAINED IN THIS
AGREEMENT.  SELLER HAS HAD ACCESS TO ALL OF THE FILINGS MADE BY PROSPECT WITH
THE SEC, PURSUANT TO THE SECURITIES EXCHANGE ACT OF 1934 (THE “EXCHANGE ACT”)
AND THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”) IN EACH CASE
TO THE EXTENT AVAILABLE PUBLICLY VIA THE SEC’S ELECTRONIC DATA GATHERING,
ANALYSIS AND RETRIEVAL SYSTEM.

 

(C)           AUTHORITY.  THIS AGREEMENT HAS BEEN VALIDLY AUTHORIZED, EXECUTED
AND DELIVERED BY SELLER AND, ASSUMING THE DUE AUTHORIZATION, EXECUTION AND
DELIVERY THEREOF BY BUYER, IS A VALID AND BINDING AGREEMENT ENFORCEABLE IN
ACCORDANCE WITH ITS TERMS, SUBJECT TO THE GENERAL PRINCIPLES OF EQUITY AND TO
BANKRUPTCY OR OTHER LAWS AFFECTING THE ENFORCEMENT OF CREDITORS’ RIGHTS
GENERALLY.  THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT BY SELLER
DOES NOT AND WILL NOT CONFLICT WITH, VIOLATE OR CAUSE A BREACH OF, CONSTITUTE A
DEFAULT UNDER, OR RESULT IN A VIOLATION OF (I) ANY AGREEMENT, CONTRACT OR
INSTRUMENT TO WHICH SELLER IS A PARTY WHICH WOULD PREVENT SELLER FROM PERFORMING
ITS OBLIGATIONS HEREUNDER OR (II) ANY LAW, STATUTE, RULE OR REGULATION TO WHICH
SELLER IS SUBJECT.

 

(D)           NO LEGAL ADVICE FROM BUYER.   SELLER ACKNOWLEDGES THAT IT HAS HAD
THE OPPORTUNITY TO REVIEW THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT WITH SELLER’S OWN LEGAL COUNSEL AND INVESTMENT AND TAX ADVISORS. 
SELLER IS NOT RELYING ON ANY STATEMENTS OR REPRESENTATIONS OF BUYER OR ANY OF
ITS REPRESENTATIVES OR AGENTS FOR LEGAL, TAX OR INVESTMENT ADVICE WITH RESPECT
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THE AGREEMENT.

 

(E)           OWNERSHIP OF SHARES.  SELLER IS THE LEGAL AND BENEFICIAL OWNER OF
THE SHARES AND, TO ITS KNOWLEDGE, WILL TRANSFER TO BUYER ON THE CLOSING DATE
GOOD TITLE TO THE SHARES FREE AND CLEAR OF ANY LIENS, CLAIMS, SECURITY
INTERESTS, OPTIONS, CHARGES OR ANY OTHER ENCUMBRANCE WHATSOEVER, EXCEPT AS
OTHERWISE AGREED TO IN WRITING TO BUYER.  BUYER ACKNOWLEDGES THAT THE SHARES MAY
BE TRANSFERRED WITHOUT THE RIGHT TO VOTE THEM AT THE MEETING OF STOCKHOLDERS TO
APPROVE THE ACQUISITION.

 

(F)            NUMBER OF SHARES.  THE SHARES BEING TRANSFERRED PURSUANT TO THIS
AGREEMENT REPRESENT ALL THE COMMON STOCK OWNED BY SELLER AS OF THE DATE HEREOF.

 

(G)           AGGREGATE PURCHASE PRICE NEGOTIATED.  SELLER REPRESENTS THAT BOTH
THE AMOUNT OF SECURITIES AND THE AGGREGATE PURCHASE PRICE WERE NEGOTIATED
FIGURES BY THE PARTIES AND THAT THE TERMS AND CONDITIONS BY THE PARTIES OF THIS
AGREEMENT MAY DIFFER FROM ARRANGEMENTS ENTERED INTO WITH OTHER HOLDERS OF
BUYER’S COMMON STOCK.

 


5.             REPRESENTATIONS, WARRANTIES AND COVENANTS OF BUYER.  BUYER MAKES
THE FOLLOWING REPRESENTATIONS, WARRANTIES AND COVENANTS TO AND FOR THE BENEFIT
OF SELLER ON THE DATE HEREOF AND ON THE CLOSING.


 

(A)           SOPHISTICATED BUYER.  BUYER IS SOPHISTICATED IN FINANCIAL MATTERS
AND IS ABLE TO EVALUATE THE RISKS AND BENEFITS ATTENDANT TO THE PURCHASE OF
SHARES FROM SELLER.

 

3

--------------------------------------------------------------------------------


 

(B)           INDEPENDENT INVESTIGATION.  BUYER, IN MAKING THE DECISION TO
PURCHASE THE SHARES FROM SELLER, HAS NOT RELIED UPON ANY ORAL OR WRITTEN
REPRESENTATIONS OR ASSURANCES FROM SELLER OR ANY OF ITS OFFICERS, DIRECTORS,
PARTNERS OR EMPLOYEES OR ANY OTHER REPRESENTATIVES OR AGENTS OF SELLER, EXCEPT
AS ARE CONTAINED IN THIS AGREEMENT.

 

(C)           AUTHORITY.  THIS AGREEMENT HAS BEEN VALIDLY AUTHORIZED, EXECUTED
AND DELIVERED BY BUYER AND ASSUMING THE DUE AUTHORIZATION, EXECUTION AND
DELIVERY THEREOF BY SELLER, IS A VALID AND BINDING AGREEMENT OF BUYER
ENFORCEABLE AGAINST BUYER IN ACCORDANCE WITH ITS TERMS, SUBJECT TO THE GENERAL
PRINCIPLES OF EQUITY AND TO BANKRUPTCY OR OTHER LAWS AFFECTING THE ENFORCEMENT
OF CREDITORS’ RIGHTS GENERALLY.  THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS
AGREEMENT BY BUYER DOES NOT AND WILL NOT CONFLICT WITH, VIOLATE OR CAUSE A
BREACH OF, CONSTITUTE A DEFAULT UNDER, OR RESULT IN A VIOLATION OF (I) ANY
AGREEMENT, CONTRACT OR INSTRUMENT TO WHICH BUYER IS A PARTY WHICH WOULD PREVENT
BUYER FROM PERFORMING ITS OBLIGATIONS HEREUNDER OR (II) ANY LAW, STATUTE,
RULE OR REGULATION TO WHICH BUYER IS SUBJECT.

 

(D)           NO LEGAL ADVICE FROM SELLER.  BUYER ACKNOWLEDGES THAT IT HAS HAD
THE OPPORTUNITY TO REVIEW THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT WITH BUYER’S OWN LEGAL COUNSEL AND INVESTMENT AND TAX ADVISORS. 
BUYER IS RELYING SOLELY ON SUCH COUNSEL AND ADVISORS AND NOT ON ANY STATEMENTS
OR REPRESENTATIONS OF SELLER OR ANY OF ITS REPRESENTATIVES OR AGENTS FOR LEGAL,
TAX OR INVESTMENT ADVICE WITH RESPECT TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT.

 

(E)           ORGANIZATION.  BUYER HAS BEEN DULY ORGANIZED AND IS VALIDLY
EXISTING UNDER THE LAWS OF ITS JURISDICTION OF ORGANIZATION, WITH ALL REQUISITE
POWER AND AUTHORITY TO ENTER INTO THIS AGREEMENT, TO CARRY OUT THE PROVISIONS
AND CONDITIONS HEREOF, AND TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY.

 

(F)            LIABILITIES.  BUYER (I) HAS NO LIABILITIES, OBLIGATIONS,
GUARANTEES OR COMMITMENTS OF ANY NATURE WHATSOEVER, ASSERTED OR UNASSERTED,
KNOWN OR UNKNOWN, ABSOLUTE OR CONTINGENT, ACCRUED OR UNACCRUED, MATURED OR
UNMATURED OR OTHERWISE (“LIABILITIES”) OTHER THAN THOSE REFLECTED ON THE
SCHEDULE OF LIABILITIES ATTACHED HERETO, AND (II) HAS NO OUTSTANDING LIABILITIES
THAT ARE NOT SUBJECT TO AN EFFECTIVE WAIVER OF CLAIMS AGAINST THE TRUST ACCOUNT,
EXCEPT THOSE LIABILITIES SET FORTH ON SUCH SCHEDULE OF LIABILITIES AND INDICATED
AS “UNWAIVED,” WHICH SCHEDULE OF LIABILITIES INCLUDES, BUT IS NOT LIMITED TO,
ALL LIABILITIES THAT RESULTED FROM, AND POTENTIAL LIABILITIES THAT COULD RESULT
FROM, TARGET BUSINESSES, VENDORS AND SERVICE PROVIDERS THAT HAVE NOT WAIVED ANY
CLAIMS AGAINST THE TRUST ACCOUNT.

 

(G)           TITLE AND LIENS.     (I) BUYER HAS GOOD TITLE TO THE TRUST ACCOUNT
AND ALL ASSETS IN, OR CREDITED TO, IN THE TRUST ACCOUNT, AND (II) THE TRUST
ACCOUNT, TOGETHER WITH ALL ASSETS IN, OR CREDITED TO, THE TRUST ACCOUNT, ARE
FREE AND CLEAR OF ANY SECURITY INTEREST, MORTGAGE, PLEDGE, LIEN, CHARGE,
ENCUMBRANCE, TITLE RETENTION AGREEMENT OR ANALOGOUS INSTRUMENT OR DEVICE (A
“LIEN”) OTHER THAN THE LIENS IN FAVOR OF CONTINENTAL FOR THE CUSTOMARY FEES AND
EXPENSES OF CONTINENTAL INCURRED IN CONNECTION WITH THE ADMINISTRATION OF THE
TRUST ACCOUNT AND THOSE CREDITORS SET FORTH ON THE SCHEDULE OF LIABILITIES
ATTACHED HERETO AND INDICATED AS “UNWAIVED”, AND (III) BUYER HAS NOT AND WILL
NOT CREATE, INCUR, OR SUFFER TO EXIST ANY LIEN ON THE TRUST ACCOUNT OR ANY ASSET
IN OR CREDITED TO THE TRUST ACCOUNT, WHETHER ARISING BY CONTRACT OR AGREEMENT OR
UNDER LAW.

 

(H)           WAIVERS OF CLAIMS AGAINST TRUST ACCOUNT.  EXCEPT AS OTHERWISE
DISCLOSED ON THE SCHEDULE OF LIABILITIES DESCRIBED IN SECTION 5(F) ABOVE, BUYER
HAS NOT OBTAINED AND AGREES THAT IT WILL NOT OBTAIN, THE SERVICES OF ANY VENDOR
OR SERVICE PROVIDER UNLESS AND UNTIL SUCH VENDOR OR SERVICE PROVIDER
ACKNOWLEDGES IN WRITING THAT IT DOES NOT HAVE ANY RIGHT, TITLE, INTEREST OR
CLAIM OF ANY KIND IN OR TO ANY MONIES, SECURITIES, OR OTHER ASSETS OF THE TRUST
ACCOUNT AND WAIVES ANY CLAIM IT MAY HAVE IN THE FUTURE AS A RESULT OF, OR
ARISING OUT OF, ANY NEGOTIATIONS, CONTRACTS OR AGREEMENTS WITH BUYER AND WILL
NOT SEEK RECOURSE AGAINST THE TRUST ACCOUNT FOR ANY REASON WHATSOEVER; PROVIDED
THAT THE

 

4

--------------------------------------------------------------------------------


 

FOREGOING SHALL NOT APPLY TO BUYER’S INDEPENDENT ACCOUNTANTS.  IN ADDITION, THE
WAIVER OF CLAIMS AGAINST THE TRUST ACCOUNT AGREED TO BY BUYER AND KENNEDY-WILSON
IN THE MERGER AGREEMENT SHALL REMAIN IN FULL FORCE AND EFFECT.

 

(I)            FUTURE INDEBTEDNESS.          BUYER AGREES THAT IT SHALL NOT
INCUR ANY INDEBTEDNESS (AS DEFINED BELOW) IN EXCESS OF $10,000 IN THE AGGREGATE,
OTHER THAN INDEBTEDNESS LISTED ON SCHEDULE I ATTACHED HERETO, WITHOUT THE PRIOR
WRITTEN CONSENT OF SELLER PRIOR TO THE CLOSING. “INDEBTEDNESS” MEANS
(I) INDEBTEDNESS FOR BORROWED MONEY OR THE DEFERRED PRICE OF PROPERTY, GOODS OR
SERVICES (OTHER THAN TRADE AND OTHER PAYABLES INCURRED IN THE ORDINARY COURSE OF
BUSINESS), SUCH AS REIMBURSEMENT AND OTHER OBLIGATIONS FOR SURETY BONDS AND
LETTERS OF CREDIT, (II) OBLIGATIONS EVIDENCED BY NOTES, BONDS, DEBENTURES OR
SIMILAR INSTRUMENTS, (III) CAPITAL LEASE OBLIGATIONS, (IV) THE NET OBLIGATIONS
OF BUYER UNDER DERIVATIVE TRANSACTIONS (INCLUDING, BUT NOT LIMITED TO, UNDER
SWAP AGREEMENTS) OR COMMODITY TRANSACTIONS, AND (V) ANY OTHER OPERATING EXPENSES
OR OTHER OBLIGATIONS INCURRED BY BUYER; AND (VI) OBLIGATIONS OF BUYER UNDER A
GUARANTEE OF DEBT OF OTHERS OF THE KINDS REFERRED TO IN CLAUSES (I) THROUGH
(V) ABOVE. NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT,
“INDEBTEDNESS” SHALL NOT MEAN OR INCLUDE (I) ANY CONTRACTS OR ARRANGEMENTS OF
BUYER TO PURCHASE ADDITIONAL SHARES OF ITS COMMON STOCK USING PROCEEDS HELD IN
THE TRUST ACCOUNT, (II) ANY TAXES OWED TO ANY FEDERAL, STATE OR LOCAL TAXING
AUTHORITY AND (III) THE PAYMENT OF ANY CONVERSION RIGHTS.   THE INDEBTEDNESS SET
FORTH ON SCHEDULE I SHALL BE SUBORDINATED IN PAYMENT AND PERFORMANCE TO THE
OBLIGATION TO PAY SELLER PURSUANT TO THIS AGREEMENT IN A MANNER REASONABLY
ACCEPTABLE TO SELLER.

 

(J)            TRUST ACCOUNT.  BUYER CONFIRMS THAT AT LEAST $247,708,000 IS HELD
IN THE TRUST ACCOUNT.  BUYER COVENANTS THAT THE VALUE OF THE TRUST ACCOUNT, AS
OF ANY DATE OF DETERMINATION, SHALL NOT BE LESS THAN $[9.91] PER SHARE OF BUYER
COMMON STOCK ISSUED IN THE IPO SUBJECT TO CONVERSION AND SHALL GRANT SELLER
VIEW-ONLY INTERNET ACCESS TO THE TRUST ACCOUNT TO CONFIRM SUCH VALUE.

 

(K)           IRREVOCABLE INSTRUCTIONS TO CONTINENTAL.  UPON EXECUTION OF THIS
AGREEMENT, BUYER IS DELIVERING THE IRREVOCABLE INSTRUCTIONS ATTACHED AS ANNEX I
TO CONTINENTAL REQUIRING THAT NO FUNDS BE RELEASED FROM THE TRUST ACCOUNT UNLESS
THE AMOUNTS RELEASED FROM THE TRUST ACCOUNT ARE USED TO PAY IN FULL THE AMOUNT
DUE TO THE SELLER UNDER THIS AGREEMENT PRIOR TO RELEASE OF ANY FUNDS FROM THE
TRUST ACCOUNT TO BUYER OR ANY OTHER PARTY AND CONTINENTAL HAS ACKNOWLEDGED AND
AGREED TO SUCH IRREVOCABLE INSTRUCTIONS. SELLER HEREBY AGREES AND CONSENTS TO
THE TERMS OF SUCH IRREVOCABLE INSTRUCTION LETTER. BUYER SHALL DELIVER A COPY OF
SUCH IRREVOCABLE INSTRUCTIONS TO SELLER UPON EXECUTION OF THIS AGREEMENT.  BUYER
AGREES THAT IT WILL NOT ENTER INTO AN AGREEMENT FOR A REPLACEMENT OF CONTINENTAL
AS TRUSTEE IN CONNECTION WITH THE TRUST ACCOUNT UNLESS AND UNTIL BUYER, SUCH
SUBSTITUTE TRUSTEE, AND ANY OTHER REQUIRED SIGNATORY SHALL FIRST DELIVER TO THE
SELLER FULLY EXECUTED IRREVOCABLE INSTRUCTIONS SUBSTANTIALLY IN THE FORM
ATTACHED AS ANNEX 1 HERETO TOGETHER WITH ALL OTHERS INSTRUCTIONS EXECUTED BY
CONTINENTAL AND BUYER IN CONNECTION WITH TRANSFER OF ANY FUNDS IN THE TRUST
ACCOUNT.  UPON THE REPLACEMENT OF CONTINENTAL, ALL REFERENCES HEREIN TO
CONTINENTAL WILL BE TO THE SUBSTITUTE TRUSTEE.  NEITHER THE COMPANY SHALL
PROVIDE, NOR THE INSIDERS SHALL CAUSE THE COMPANY TO PROVIDE, ANY INSTRUCTIONS
WITH RESPECT TO THE DISTRIBUTION OF THE TRUST ACCOUNT THAT ARE DIFFERENT FROM
THE IRREVOCABLE INSTRUCTIONS WITHOUT THE CONSENT OF SELLER AND ALL SIGNATORIES
TO THE IRREVOCABLE INSTRUCTIONS; PROVIDED, HOWEVER, UPON WRITTEN CONFIRMATION OF
TRUSTEE’S COMPLIANCE WITH THE IRREVOCABLE INSTRUCTION LETTER AND PAYMENT OF THE
AGGREGATE PURCHASE PRICE AND THE FEES TO SELLER, BUYER MAY LIQUIDATE THE TRUST
ACCOUNT WITHOUT FURTHER REGARD TO THIS LETTER OR SUCH IRREVOCABLE INSTRUCTIONS.

 

(L)            INVESTMENTS. FROM THE DATE OF THIS AGREEMENT UNTIL ALL AMOUNTS
DUE TO THE SELLER ARE PAID, BUYER AGREES TO INVEST THE MONIES IN THE TRUST
ACCOUNT IN A MONEY MARKET FUND INVESTED IN UNITED STATES “GOVERNMENT SECURITIES”
WITHIN THE MEANING OF SECTION 2(A)(16) OF THE INVESTMENT COMPANY ACT OF 1940.

 

5

--------------------------------------------------------------------------------


 

(M)          FILINGS. NONE OF THE FILINGS AND REPORTS MADE BY BUYER WITH SEC AND
AVAILABLE ON THE SEC’S EDGAR SYSTEM, AS OF THEIR RESPECTIVE FILING DATES, WILL
CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMITTED TO STATE A MATERIAL
FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN,
IN THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING. 
PRIOR TO CLOSING, BUYER AGREES TO MAKE ALL REQUIRED FILINGS WITH THE SEC UNDER
THE FEDERAL SECURITIES LAWS.

 


6.             REPRESENTATIONS, WARRANTIES AND COVENANTS OF INSIDERS.  EACH
INSIDER MAKES THE FOLLOWING REPRESENTATIONS, WARRANTIES AND COVENANTS TO AND FOR
THE BENEFIT OF SELLER ON THE DATE HEREOF AND ON THE CLOSING.


 

(A)           THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT BY SUCH
INSIDER IS A LEGAL, VALID AND BINDING AGREEMENT OF SUCH INSIDER, ENFORCEABLE
AGAINST SUCH INSIDER IN ACCORDANCE WITH ITS TERMS, SUBJECT TO APPLICABLE
BANKRUPTCY, INSOLVENCY, FRAUDULENT CONVEYANCE, REORGANIZATION, MORATORIUM AND
SIMILAR LAWS AFFECTING CREDITORS’ RIGHTS AND REMEDIES GENERALLY AND SUBJECT, AS
TO ENFORCEABILITY, TO GENERAL PRINCIPLES OF EQUITY, INCLUDING PRINCIPLES OF
COMMERCIAL REASONABLENESS, GOOD FAITH AND FAIR DEALING (REGARDLESS OF WHETHER
ENFORCEMENT IS SOUGHT IN A PROCEEDING AT LAW OR IN EQUITY).

 

(B)           SUCH INSIDER WILL NOT TAKE ANY ACTION OR GIVE ANY INSTRUCTIONS
THAT WOULD RESULT IN BUYER BREACHING THIS AGREEMENT.

 


7.             INDEMNIFICATION.


 

(A)           IN THE EVENT THAT THE AGGREGATE PURCHASE PRICE AND THE FEES ARE
NOT FULLY PAID TO SELLER AT (A) THE CLOSING OR (B) IF THE MERGER IS NOT
CONSUMMATED, UPON THE LIQUIDATION OF BUYER WHILE SELLER OWNS ANY SHARES, BUYER
AND EACH OF THE INSIDERS HEREBY AGREE, JOINTLY AND SEVERALLY, TO INDEMNIFY AND
HOLD HARMLESS SELLER AGAINST ANY LOSS INCURRED IN AN AMOUNT EQUAL TO THE
DIFFERENCE BETWEEN (I) THE SUM OF THE AGGREGATE PURCHASE PRICE, THE FEES AND THE
REIMBURSABLE EXPENSES (AS DEFINED IN SECTION 11 HEREOF), MINUS (II) THE AMOUNT
RECEIVED BY SELLER FROM BUYER, PLUS ANY DEFAULT PAYMENTS INCURRED PURSUANT TO
SECTION 3(D) AND 3(E) HEREOF. BUYER AND THE INSIDERS AGREE, JOINTLY AND
SEVERALLY, TO PAY ANY AND ALL COSTS, FEES AND EXPENSES (INCLUDING COUNSEL FEES
AND EXPENSES) INCURRED BY SELLER IN ENFORCING ITS RIGHTS UNDER THIS
SECTION 7(A).

 

(B)           BUYER AND EACH OF THE INSIDERS HEREBY AGREE, JOINTLY AND
SEVERALLY, TO INDEMNIFY AND HOLD HARMLESS SELLER AND EACH OF ITS PARTNERS,
PRINCIPALS, MEMBERS, OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, REPRESENTATIVES AND
AFFILIATED OR MANAGED FUNDS FROM AND AGAINST ANY AND ALL LOSSES, CLAIMS,
DAMAGES, LIABILITIES AND EXPENSES, JOINT OR SEVERAL, OF ANY KIND OR NATURE
WHATSOEVER, AND ANY AND ALL ACTIONS, INQUIRIES, PROCEEDINGS AND INVESTIGATIONS
IN RESPECT THEREOF (INCLUDING ANY PROCEEDING BY ANY GOVERNMENT SUBDIVISION AND
ANY CLAIM BY ANY FORMER OR CURRENT SECURITYHOLDER OF BUYER), WHETHER PENDING OR
THREATENED, TO WHICH ANY SUCH PARTY MAY BECOME SUBJECT, ARISING IN ANY MANNER
OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREIN TO THE FULLEST EXTENT PERMITTED UNDER APPLICABLE LAW, REGARDLESS OF
WHETHER ANY OF SUCH PARTIES IS A PARTY HERETO, AND IMMEDIATELY UPON REQUEST
REIMBURSE SUCH PARTY FOR SUCH PARTY’S LEGAL AND OTHER EXPENSES AS THEY ARE
INCURRED IN CONNECTION WITH INVESTIGATING, PREPARING, DEFENDING, PAYING,
SETTLING OR COMPROMISING ANY SUCH ACTION, INQUIRY, PROCEEDING OR INVESTIGATION
(INCLUDING, WITHOUT LIMITATION, USUAL AND CUSTOMARY PER DIEM COMPENSATION FOR
ANY SUCH PARTY’S INVOLVEMENT IN DISCOVERY PROCEEDINGS OR TESTIMONY); PROVIDED
THAT BUYER AND THE INSIDERS SHALL NOT BE LIABLE FOR ANY SUCH LOSS, LIABILITY,
CLAIM, DAMAGE OR EXPENSE RESULTING FROM ACTIONS TAKEN BY SELLER IN BAD FAITH OR
AS A RESULT OF ITS GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

 

6

--------------------------------------------------------------------------------


 


8.             TERMINATION OF PURCHASE OBLIGATION.  THE OBLIGATION OF SELLER AND
BUYER TO SELL AND PURCHASE, RESPECTIVELY, THE SHARES UNDER THIS AGREEMENT SHALL
BECOME NULL AND VOID AND OF NO FORCE AND EFFECT UPON THE EARLIER OF (I) THE
TERMINATION OF THE MERGER AGREEMENT OR ABANDONMENT OF THE MERGER OR
(II) 11:59 P.M. EASTERN STANDARD TIME ON NOVEMBER 14, 2009 IF THE MERGER HAS NOT
BEEN CONSUMMATED BY SUCH DATE.  NOTWITHSTANDING ANY PROVISION IN THIS AGREEMENT
TO THE CONTRARY, BUYER’S OBLIGATION TO PURCHASE THE SHARES FROM SELLER AND
SELLER’S OBLIGATION TO SELL THE SHARES TO BUYER SHALL BE CONDITIONED ON THE
CONSUMMATION OF THE MERGER.


 


9.             COVENANT OF SELLER.  AFTER THE EXECUTION OF THIS AGREEMENT AND
PRIOR TO CLOSING, SELLER SHALL NOT ACQUIRE ANY COMMON STOCK, WARRANTS OR OTHER
SECURITIES OF PROSPECT OR EFFECT ANY DERIVATIVE TRANSACTIONS WITH RESPECT
THERETO.


 


10.           EXPENSES.  ALL COSTS AND EXPENSES INCURRED IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION,
LEGAL FEES AND EXPENSES AND ALL OTHER OUT-OF-POCKET COSTS AND EXPENSES OF THIRD
PARTIES INCURRED BY A PARTY IN CONNECTION WITH THE NEGOTIATION AND EFFECTUATION
OF THE TERMS AND CONDITIONS OF THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED
THEREBY, SHALL BE THE OBLIGATION OF THE RESPECTIVE PARTY INCURRING SUCH FEES AND
EXPENSES; PROVIDED THAT BUYER SHALL PAY UP TO $25,000 OF THE REASONABLE COSTS
AND EXPENSES INCURRED BY SELLER IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT (THE “REIMBURSABLE EXPENSES”).


 


11.           COUNTERPARTS; FACSIMILE.  THIS AGREEMENT MAY BE EXECUTED IN ANY
NUMBER OF COUNTERPARTS, EACH OF WHICH WHEN SO EXECUTED SHALL BE DEEMED TO BE AN
ORIGINAL AND ALL OF WHICH TAKEN TOGETHER SHALL CONSTITUTE ONE AND THE SAME
INSTRUMENT.  THIS AGREEMENT OR ANY COUNTERPART MAY BE EXECUTED VIA FACSIMILE OR
ELECTRONIC TRANSMISSION, AND ANY SUCH EXECUTED FACSIMILE OR ELECTRONIC COPY
SHALL BE TREATED AS AN ORIGINAL.


 


12.           GOVERNING LAW.  THIS AGREEMENT SHALL FOR ALL PURPOSES BE DEEMED TO
BE MADE UNDER AND SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
NEW YORK.  EACH OF THE PARTIES HEREBY AGREES THAT ANY ACTION, PROCEEDING OR
CLAIM AGAINST IT ARISING OUT OF OR RELATING IN ANY WAY TO THIS AGREEMENT SHALL
BE BROUGHT AND ENFORCED IN THE COURTS OF THE STATE OF NEW YORK OR THE UNITED
STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, AND IRREVOCABLY
SUBMITS TO SUCH JURISDICTION, WHICH JURISDICTION SHALL BE EXCLUSIVE.  EACH OF
THE PARTIES HEREBY WAIVES ANY OBJECTION TO SUCH EXCLUSIVE JURISDICTION AND THAT
SUCH COURTS REPRESENT AN INCONVENIENT FORUM AND IRREVOCABLY WAIVES TRIAL BY
JURY.


 


13.           REMEDIES.  EACH OF THE PARTIES HERETO ACKNOWLEDGES AND AGREES
THAT, IN THE EVENT OF ANY BREACH OF ANY COVENANT OR AGREEMENT CONTAINED IN THIS
AGREEMENT BY THE OTHER PARTY, MONEY DAMAGES MAY BE INADEQUATE WITH RESPECT TO
ANY SUCH BREACH AND THE NON-BREACHING PARTY MAY HAVE NO ADEQUATE REMEDY AT LAW. 
IT IS ACCORDINGLY AGREED THAT EACH OF THE PARTIES HERETO SHALL BE ENTITLED, IN
ADDITION TO ANY OTHER REMEDY TO WHICH THEY MAY BE ENTITLED AT LAW OR IN EQUITY,
TO SEEK INJUNCTIVE RELIEF AND/OR TO COMPEL SPECIFIC PERFORMANCE TO PREVENT
BREACHES BY THE OTHER PARTY HERETO OF ANY COVENANT OR AGREEMENT OF SUCH OTHER
PARTY CONTAINED IN THIS AGREEMENT.


 


14.           BINDING EFFECT; ASSIGNMENT.  THIS AGREEMENT SHALL BE BINDING UPON
AND INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE LEGAL
REPRESENTATIVES, SUCCESSORS AND PERMITTED ASSIGNS.  THIS AGREEMENT SHALL NOT BE
ASSIGNED BY EITHER PARTY WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER PARTY
HERETO, EXCEPT THAT SELLER MAY ASSIGN ANY OF ITS RIGHTS AND INTERESTS TO ANY
PERSON OR ENTITY, WITH BUYER’S PRIOR WRITTEN CONSENT (WHICH CONSENT WILL NOT BE
UNREASONABLY WITHHELD) PROVIDED THAT THE PERFORMANCE REQUIRED OF SELLER
HEREUNDER WILL NOT BE IMPAIRED.

 

7

--------------------------------------------------------------------------------


 


15.           HEADINGS.  THE DESCRIPTIVE HEADINGS OF THE SECTIONS HEREOF ARE
INSERTED FOR CONVENIENCE ONLY AND DO NOT CONSTITUTE A PART OF THIS AGREEMENT.


 


16.           ENTIRE AGREEMENT; CHANGES IN WRITING.  THIS AGREEMENT CONSTITUTES
THE ENTIRE AGREEMENT AMONG THE PARTIES HERETO AND SUPERSEDES AND CANCELS ANY
PRIOR AGREEMENTS, REPRESENTATIONS, WARRANTIES, WHETHER ORAL OR WRITTEN, AMONG
THE PARTIES HERETO RELATING TO THE TRANSACTION CONTEMPLATED HEREBY.  NEITHER
THIS AGREEMENT NOT ANY PROVISION HEREOF MAY BE CHANGED OR AMENDED ORALLY, BUT
ONLY BY AN AGREEMENT IN WRITING SIGNED BY THE OTHER PARTY HERETO.


 


17.           MAXIMUM PAYMENTS.  NOTHING CONTAINED HEREIN SHALL BE DEEMED TO
ESTABLISH OR REQUIRE THE PAYMENT OF A RATE OF INTEREST OR OTHER CHARGES IN
EXCESS OF THE MAXIMUM RATE PERMITTED BY APPLICABLE LAW.  IN THE EVENT THAT THE
RATE OF INTEREST REQUIRED TO BE PAID OR OTHER CHARGES HEREUNDER EXCEED THE
MAXIMUM RATE PERMITTED BY APPLICABLE LAW, ANY PAYMENTS IN EXCESS OF SUCH MAXIMUM
RATE SHALL BE CREDITED AGAINST AMOUNTS OWED BY BUYER OR THE INSIDERS TO THE
SELLER AND THUS REFUNDED TO BUYER OR THE INSIDERS, AS APPLICABLE.

 

[signatures on following page]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
set forth on the first page of this Agreement.

 

 

PROSPECT ACQUISITION CORP.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

VICTORY PARK SPECIAL SITUATIONS MASTER FUND, LTD.

 

By: Victory Park Capital Advisors, LLC, its investment manager

 

 

 

 

 

By:

 

 

Name: Scott R. Zemnick

 

Title:   General Counsel

 

 

 

Address:

 

227 West Monroe Street, Suite 3900

 

Chicago, Illinois 60606

 

 

 

 

 

The undersigned joins as parties to the foregoing Agreement for the limited
purposes provided in Sections 3(d), 6 and 7(a) of the Agreement:

 

 

 

 

 

David A. Minella

 

 

 

 

 

Patrick J. Landers

 

Purchase Price Per Share: $               

Number of Shares:                

Aggregate Purchase Price:  $               

Fees: $               

 

9

--------------------------------------------------------------------------------


 

Annex I

 

PROSPECT ACQUISITION CORP.

9130 Galleria Court, Suite 318

Naples, FL 34109

 

November     , 2009

 

Continental Stock Transfer & Trust Company

17 Battery Place

New York, New York 10004

 

Attn:

 

Re:          Trust Account No.                         (the “Trust Account”)

 

Gentlemen:

 

Prospect Acquisition Corp. (the “Company”) is providing these irrevocable
instructions to you in connection with the above described Trust Account
established in connection with and pursuant to an Investment Management Trust
Agreement dated as of November 14, 2007 between the Company and Continental
Stock Transfer & Trust Company as Trustee (the “Trust Agreement”).  Capitalized
terms used herein shall have the meanings ascribed to such terms in the Trust
Agreement.

 

In the event the Company delivers to you a Termination Letter substantially in
the form of Exhibit A to the Trust Agreement, in addition to the other documents
required to be delivered pursuant to Exhibit A of the Trust Agreement, then on
the date the Trust Account is liquidated, you are hereby irrevocably instructed
by the Company to immediately deliver from the Trust Account an aggregate amount
equal to USD $                   (the “Aggregate Amount”) in consideration for
the delivery (through the DWAC System to the Company’s account) of an aggregate
of                  shares of the Company’s common stock (the “Shares”)
beneficially owned by Victory Park Credit Opportunities Master Fund, Ltd.,
Victory Park Special Situations Master Fund, Ltd., Platinum Partners Liquid
Opportunity Fund, LP and Platinum Partners Value Arbitrage Fund, LP (each an
“Investor” and, collectively, the “Investors”) which shall be distributed to
such Investors contemporaneously in the amounts indicated on Schedule A hereto
prior to the release of any funds from the Trust Account to the Company or any
other third party. Such amounts shall be delivered to the Investors in
accordance with the bank wire instructions delivered to you by each of the
Investors.  To the extent there is less than the Aggregate Amount remaining in
the Trust Account upon distribution to the Investors, then such lesser amount
shall be allocated to the Investors pari passu.

 

The funds distribution described above is for the benefit of the Investors, each
of whom is hereby made a third party beneficiary of these irrevocable
instructions with rights of enforcement.

 

Each of the Company and Trustee acknowledges that the instructions contained
herein may not be amended, modified, waived or otherwise changed by the Company,
Trustee or any other person without the prior written consent of all the
Investors.

 

In order to expedite payment, attached is Victory Park’s Form W-8.

 

10

--------------------------------------------------------------------------------


 

Kindly acknowledge where indicated below, your receipt and understanding of
these instructions and return a copy to Mintz Levin Cohn Ferris Glovsky and
Popeo, PC, 666 Third Avenue, New York, New York 10017, attention: Jeffrey P.
Schultz, Esq., Fax Number: (212) 983-3115; Phone Number: (212) 692-6732 and to
Grushko & Mittman, P.C., 551 Fifth Avenue, Suite 1601, New York, NY 10176,
attention: Edward M. Grushko, Esq., Fax Number:  (212) 697-3575; Phone Number:
(212) 697-9500.

 

A facsimile signed and electronically delivered copy of this letter shall be
deemed an original.

 

 

Very truly yours,

 

 

 

 

 

PROSPECT ACQUISITION CORP.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

Acknowledged and Agreed:

 

CONTINENTAL STOCK TRANSFER & TRUST COMPANY

 

By:

 

 

Name:

Title:

 

11

--------------------------------------------------------------------------------


 

Schedule of Liabilities

 

Unwaived

 

 

Waived

 

12

--------------------------------------------------------------------------------


 

SCHEDULE I

 

13

--------------------------------------------------------------------------------